Citation Nr: 0713848	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  98-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right shoulder injury.

2.  Entitlement to an increased rating for post-operative 
residuals of a lumbar laminectomy, currently evaluated as 60 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



REMAND

The veteran served on active duty from June 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted a claim of 
entitlement to service connection for residuals of a right 
shoulder injury and assigned a 10 percent evaluation 
effective September 1, 1994.  The RO also increased the 
rating for post-operative residuals of a lumbar laminectomy 
from 10 to 20 percent effective September 26, 1996.  By a 
rating decision dated in April 1998, the RO increased the 
rating for post-operative residuals of a lumbar laminectomy 
from 20 percent to 60 percent effective September 26, 1996.

The veteran testified at a hearing at the RO in January 1998 
with respect to both the low back and right shoulder issues.  
He also testified at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ) in October 1999 with 
respect to the right shoulder issue.  Thereafter, the veteran 
testified at a video conference hearing before the 
undersigned VLJ in November 2003 with respect to both the low 
back and right shoulder issues.

The veteran's case was remanded for additional development in 
January 2000, September 2003, and May 2004.  The case is 
again before the Board for appellate review.

The May 2004 Board remand directed the RO to adjudicate the 
issues of entitlement to service connection for a sleep 
disorder secondary to service-connected residuals of a right 
shoulder injury, entitlement to service connection for a 
psychiatric disability to include post-traumatic stress 
disorder (PTSD) on direct and secondary bases, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  None 
of these issues have been adjudicated and therefore, the 
Board will again refer these issues for appropriate action.  

At the time of last remand in May 2004, the Board directed 
the RO to schedule the veteran for VA neurological and 
orthopedic examinations to assess the current severity of 
veteran's service-connected post-operative residuals of a 
lumbar laminectomy.  The examination was required in part 
because the rating criteria for rating disabilities of the 
spine had been amended twice during the pendency of the 
veteran's appeal.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Furthermore, the RO was directed to schedule 
the veteran for a VA orthopedic examination to evaluate the 
veteran's service-connected residuals of a right shoulder 
injury.  

A review of the claims file reveals that the veteran was 
examined at a VA neurological examination in July 2005.  
However, rather than schedule the veteran for the orthopedic 
examination to assess his back disability and his right 
shoulder disability as directed by the May 2004 remand, the 
Cleveland, Ohio RO Resource Center relied upon the results of 
a September 2004 examination performed by the North Carolina 
Department of Health and Human Services.  Consequently, the 
veteran's case must be remanded once again.  This is 
necessary because of the noncompliance with the instructions 
of the May 2004 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated).

The Board also notes that the veteran contacted the Winston-
Salem RO in October 2006 and provided information on his 
whereabouts and the fact that he was then awaiting surgery in 
Germany.  Earlier statements submitted in 2006 indicate that 
the veteran had hoped to make it to Germany to undergo disc 
surgery, presumably for his service-connected lumbar 
disability.  He also asked for more time to respond to the 
August 2006 supplemental statement of the case.  Because this 
case will be remanded, efforts should be made to obtain any 
report of surgery recently conducted in Germany and to allow 
the veteran an extension of time to present evidence or make 
additional arguments on appeal as he requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
VA and non-VA health care providers 
where he has received treatment for 
his right shoulder and low back.  
Ensure that all pertinent records of 
private or VA treatment which are 
not already of record are procured 
for review.  Specific effort should 
be made to obtain any recent 
surgical/treatment reports prepared 
while the veteran was in Germany.  
Assist the veteran in obtaining 
evidence by following the procedures 
set forth in 38 C.F.R. § 3.159 
(2006).  If records sought are not 
obtained, notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  (If any record requires 
translation, such as from German to 
English, ensure that a translation 
is prepared before proceeding 
further.)

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination to 
determine the severity of impairment 
caused by his service-connected 
post-operative residuals of a lumbar 
laminectomy.  The claims file, a 
copy of this remand, copies of 38 
C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002), 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293 (2003)), 
and 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner(s) for 
review.

The examiner should determine the 
current severity of the veteran's 
service-connected post-operative 
residuals of a lumbar laminectomy. 
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted. Clinical findings 
should be elicited so that both the 
old and new rating criteria may be 
applied. See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)). In addition, after reviewing 
the veteran's complaints and medical 
history, the orthopedic examiner 
should render an opinion, based upon 
his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to the rating criteria. (In 
other words, functional losses due 
to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating, such as unfavorable 
ankylosis of the spine.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail. 

The examiner should also assess the 
severity of his service-connected 
residuals of a right shoulder 
injury.  The examiner(s) should make 
all findings necessary to determine 
the current severity of the right 
shoulder disability.  See DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45 
(2006).  Any indicated studies 
should be accomplished.  The 
examiner should record the range of 
motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain 
on motion, the examiner should 
indicate the degree of motion at 
which such pain begins.  Any pain 
with motion should be noted.  The 
examiner should indicate whether the 
veteran experiences weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is 
examined at a point of maximum 
debility, this should be noted.  The 
examiner(s) should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the opinions should be 
explained in detail.

3.  After the development requested 
has been completed, review the 
medical report(s) to ensure that 
they are in complete compliance with 
the directives of this Remand.  If 
the report is deficient in any 
manner, implement corrective 
procedures.  Compliance is neither 
optional nor discretionary.  See 
Stegall, supra. 

4.  Thereafter, re-adjudicate the 
claims on appeal, including 
evaluating the veteran's service-
connected post-operative residuals 
of a lumbar laminectomy under 38 
C.F.R. § 4.71a as it was at the time 
the veteran filed his claim, and as 
amended two times during the 
pendency of his appeal.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Consideration should 
be given to rating separately any 
objective neurologic abnormalities.  
38 C.F.R. § 4.71a (2006).  
Consideration should also be given 
to 38 C.F.R. § 3.321(b) (2006).  If 
any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should include a complete recitation 
of both the old and the twice-
changed rating criteria for rating 
the spine, including disc disease.  
See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 
5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  Additionally, if the 
veteran does not appear for any 
scheduled examination, the SSOC 
should specifically refer to 38 
C.F.R. § 3.655 (2006).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
August 2006.  38 C.F.R. § 19.31 
(2006).  The veteran should be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

